                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11
     RENE AGUILAR,                              )     Case No.: CV 20-03194-CJC (JCx)
                                                )
12                                              )
                 Plaintiff,                     )
13                                              )
           v.                                   )
14                                              )     ORDER SUA SPONTE REMANDING
                                                )     CASE TO LOS ANGELES COUNTY
15
     FCA US LLC, a Delaware Limited             )     SUPERIOR COURT
                                                )
16   Liability Company, SCOTT                   )
     ROBINSON CHRYSLER DODGE                    )
17
     JEEP RAM, a Business Organization          )
                                                )
18   Form Unknown, and DOES 1 through           )
     10, inclusive,                             )
19                                              )
                                                )
20               Defendants.                    )
                                                )
21                                              )
22

23   I. INTRODUCTION & BACKGROUND
24

25         On February 4, 2020, Plaintiff Rene Aguilar filed this action in Los Angeles
26   County Superior Court against Defendants FCA US, LLC (“FCA”) and Scott Robinson
27   Chrysler Dodge Jeep Ram (“Scott Robinson”). (Dkt. 1-1 [Complaint, hereinafter
28   “Compl.”].) Plaintiff alleges that she leased a 2017 Jeep Renegade from Scott Robinson

                                                -1-
 1   with engine, fuel system, and electrical defects. (Id. ¶¶ 7, 9, 14.) FCA manufactured the
 2   vehicle, Scott Robinson leased it, and on “numerous occasions,” Plaintiff brought it to
 3   “authorized FCA US LLC repair facilities for repair.” (Id. ¶¶ 13–18.) Based on the
 4   alleged defects in her vehicle, Plaintiff asserts a claim against FCA and Scott Robinson
 5   for breach of implied and express warranties under the Song-Beverly Consumer
 6   Warranty Act. (Id. ¶¶ 11–27.)
 7

 8          For purposes of diversity jurisdiction, Plaintiff appears to be a California citizen.
 9   (Id. ¶ 1.) FCA is a limited liability company organized under Delaware law with its
10   principal place of business in Michigan. (Dkt. 1 [Notice of Removal, hereinafter “NOR”]
11   ¶ 18.) Its sole member is another LLC organized under Delaware law with its principal
12   place of business in Michigan. (Id.) The sole member of that LLC is a company
13   organized under the laws of the Netherlands with its principal place of business in
14   London, United Kingdom. (Id. ¶ 19.) And the sole member of that company is a
15   publicly traded company incorporated under the laws of the Netherlands with its principal
16   place of business is London, United Kingdom. (Id.) Scott Robinson is a California
17   entity.1 (Id. ¶ 21.) On April 6, 2020, FCA removed the action to this Court, invoking
18   diversity jurisdiction.
19

20   II. LEGAL STANDARD
21

22          A defendant may remove a civil action filed in state court to a federal district court
23   only if the federal court would have had original jurisdiction over it. 28 U.S.C. § 1441.
24   Federal courts have diversity jurisdiction over cases between completely diverse parties
25   that involve an amount in controversy exceeding $75,000. 28 U.S.C. § 1332. Principles
26   of federalism and judicial economy require courts to “scrupulously confine their
27
     1
28    Neither the Complaint nor the Notice of Removal offer information as to what specific kind of legal
     entity Scott Robinson is.
                                                       -2-
 1   [removal] jurisdiction to the precise limits which [Congress] has defined.” See Shamrock
 2   Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed, “[n]othing is to be more
 3   jealously guarded by a court than its jurisdiction.” See United States v. Ceja-Prado, 333
 4   F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted). The defendant removing
 5   the action to federal court bears the burden of establishing that the district court has
 6   subject matter jurisdiction over the action, and the removal statute is strictly construed
 7   against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
 8

 9         Federal courts have a duty to examine their subject matter jurisdiction whether or
10   not the parties raise the issue. See United Investors Life Ins. Co. v. Waddell & Reed,
11   Inc., 360 F.3d 960, 966 (9th Cir. 2004) (“[A] district court’s duty to establish subject
12   matter jurisdiction is not contingent upon the parties’ arguments.”). “The court may—
13   indeed must—remand an action sua sponte if it determines that it lacks subject matter
14   jurisdiction.” GFD, LLC v. Carter, 2012 WL 5830079, at *2 (C.D. Cal. Nov. 15, 2012).
15

16   III. ANALYSIS
17

18         FCA contends that Scott Robinson was fraudulently joined and cannot be used to
19   destroy complete diversity. (NOR ¶¶ 21–23.) The Court disagrees. When there is a
20   sufficient showing of fraudulent joinder, a court will not consider the citizenship of the
21   fraudulently-joined party in determining whether there is complete diversity. See
22   Grancare, LLC v. Thrower by and through Mills, 889 F.3d 543, 548 (9th Cir. 2018).
23   However, “a defendant invoking federal court diversity jurisdiction on the basis of
24   fraudulent joinder bears a heavy burden since there is a general presumption against
25   [finding] fraudulent joinder.” Id. (internal quotations omitted). To establish fraudulent
26   joinder, a defendant must show that the defendant who purportedly destroys complete
27   diversity “cannot be liable on any theory.” See Ritchey v. Upjohn Drug Co., 139 F.3d
28   1313, 1318 (9th Cir. 1998). This is an exacting standard—if there is any possibility a

                                                   -3-
 1   state court would find that the complaint states a cause of action against the resident
 2   defendant, “the federal court must find that the joinder was proper and remand the case to
 3   the state court.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009). In
 4   other words, for joinder to be fraudulent, the plaintiff must fail to state a cause of action
 5   against the resident defendant, and the failure must be “obvious according to the settled
 6   rules of the state.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).
 7   Before finding fraudulent joinder, a court must also determine “whether a deficiency in
 8   the complaint can possibly be cured by granting the plaintiff leave to amend.” Grancare,
 9   889 F.3d at 549.
10

11         FCA has not shown that Scott Robinson “cannot be liable on any theory” on
12   Plaintiff’s warranty claims. See Ritchey, 139 F.3d at 1318. Accordingly, it has not met
13   its burden of establishing fraudulent joinder. The Court need only examine Plaintiff’s
14   implied warranty claim to reach this conclusion. California Civil Code § 1791.1(a) states
15   an implied warranty of merchantability, including that goods must be “fit for the ordinary
16   purposes for which goods are used.” Plaintiff alleges that the car she leased from Scott
17   Robinson had engine, fuel system, and electrical defects. (Compl. ¶ 9.) These alleged
18   defects pose safety and reliability issues sufficient to overcome an assertion of fraudulent
19   joinder. See Malone v. CarMax Auto Superstores California, LLC, 2015 WL 3889157, at
20   *7 (C.D. Cal. June 23, 2015) (denying motion to dismiss—which requires a higher
21   showing from the plaintiff than the fraudulent joinder standard—implied warranty of
22   merchantability claim where plaintiff alleged the vehicle jerked and hesitated, and repairs
23   did not correct the problems).
24

25         FCA does not explain how Plaintiff’s claims against Scott Robinson are so
26   obviously deficient that remand is necessary. Rather, “FCA believes Plaintiff has no
27   intention of prosecuting her warranty claims against Scott Robinson, and only added
28   Scott Robinson as a party in an attempt to defeat diversity,” based on the fact that “the

                                                   -4-
 1   Complaint’s allegations show only bare-boned, non-specific allegations as related to
 2   Scott Robinson.” (NOR ¶ 22.) These conclusory assertions do not come close to
 3   meeting FCA’s heavy burden of establishing fraudulent joinder. Although the facts
 4   underlying Plaintiff’s claim are not highly detailed, this potential deficiency—if there is
 5   one at all—could easily be cured by granting Plaintiff leave to amend. See Grancare,
 6   889 F.3d at 549 (explaining that before finding fraudulent joinder, a court must also
 7   determine “whether a deficiency in the complaint can possibly be cured by granting the
 8   plaintiff leave to amend”).
 9

10         Particularly interesting is the statement in the Notice of Removal that “FCA’s
11   counsel’s vast litigation experience in opposing these types of cases has been that
12   individual dealerships have not been regularly sued.” (Id. ¶ 23.) First, FCA’s counsel’s
13   “vast litigation experience” in other cases says nothing of Plaintiffs’ ability to state a
14   cognizable claim in this case. And second, this statement is surprising given that this
15   experience includes at least nine cases in the last year alone where courts in this district
16   have remanded cases because FCA failed to meet its burden to show that a local
17   dealership was fraudulently joined. See, e.g., Gallardo v. FCA US, LLC, 2020 WL
18   1650754, at *2 (C.D. Cal. Apr. 3, 2020) (remanding because FCA failed to meet its
19   burden to show a local dealership was fraudulently joined); Dun Xie v. FCA US, LLC,
20   2020 WL 1676372, at *1 (C.D. Cal. Apr. 3, 2020) (remanding because FCA’s argument
21   did “not come close to convincing the Court that Plaintiff fails to state a claim against
22   [the local dealership], let alone that the failure is obvious and cannot be cured by
23   amendment”); Raul Duenas v. FCA US LLC, et al., 2020 WL 1546424, at *4 (C.D. Cal.
24   Apr. 1, 2020) (permitting amendment to add local dealership and remanding); Magana v.
25   FCA US, LLC, 2020 WL 1502608, at *1 (C.D. Cal. Mar. 26, 2020) (remanding because
26   FCA’s argument fell “far short of convincing the Court that the claim against [the local
27   dealership] is even deficient, let alone obviously deficient and not capable of being cured
28   by amendment”); Bennett v. FCA US LLC, 2020 WL 635478, at *3 (C.D. Cal. Feb. 11,

                                                   -5-
 1   2020) (remanding because FCA failed to meet its burden of showing that the local
 2   dealership was fraudulently joined); Saldivar v. FCA US LLC, 2019 WL 5310188, at *3
 3   (C.D. Cal. Oct. 21, 2019) (same); Barillas v. FCA US LLC, 2019 WL 2865925, at *2
 4   (C.D. Cal. July 2, 2019); Ruiz v. FCA US LLC, 2019 WL 4137613, at *3 (C.D. Cal. May
 5   31, 2019) (same); Gorelick v. FCA US LLC, 2019 WL 2123570, at *3 (C.D. Cal. May 15,
 6   2019) (same).
 7

 8         FCA has fallen far short of meeting its burden of showing that Scott Robinson was
 9   fraudulently joined. Accordingly, this action must be remanded for lack of subject matter
10   jurisdiction. The Court notes that this is the third case in the last five days that the Court
11   has had to sua sponte remand because FCA failed to meet its burden of proving
12   fraudulent joinder. The Court must remind FCA’s counsel of the obligation of an
13   attorney under Rule 11 of the Federal Rules of Civil Procedure not to remove a case to
14   federal court unless it has a factual and legal basis for doing so. Counsel is hereby
15   advised that the Court will consider imposing sanctions if another similar case is
16   wrongfully removed to federal court after the filing of this order.
17

18   IV. CONCLUSION
19

20         “Federal jurisdiction must be rejected if there is any doubt as to the right of
21   removal in the first instance.” Gaus, 980 F.2d at 566. Because FCA has failed to carry
22   its burden to establish the elements of diversity jurisdiction, the Court sua sponte
23   REMANDS this action to Los Angeles County Superior Court.
24

25         DATED:        April 8, 2020
26                                                  __________________________________
27                                                         CORMAC J. CARNEY
28                                                  UNITED STATES DISTRICT JUDGE

                                                   -6-
